AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the -
Eastern District of Wisconsin
In the Matter of the Search of:

 

)
Information associated with Google Account »)
barasnehyousef@gmail.com that is stored at premises Case No. © O ~ 8 F 3M C NA
controlled by Google LLC )

)

)

SEARCH AND SEIZURE WARRANT
‘To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711:

See Attachment A

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

See Attachment B

YOU ARE COMMANDED to execute this warrant ON OR BEFORE _4 LE, OOP (not to exceed 14 days)
_] in the daytime between 6:00 a.m. and 10:00 p.m. J at any time in the day or nigh because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to the Honorable Nancy Joseph
(United States Magistrate Judge)

[] Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box) .

[lfor _._ days (not to to exceed 30) C1 until, the facts justifying, the later specific date of

Date and time issued: igh —
7uU J ays signatyg

Case 2:20-mj-00893-NJ_ Filed o2r13I20 Page 1 of 10 Document 2
City and State: Milwaukee, Wisconsin Honorable? ancy Joseph, U.S. Magistrate Judge
Printed Name and Title

 
cnet Ae NENT CETTE EOIN eaeRTERCRRCeT er

AO 93 (mod. 5/14) Search and Seizure Warrant

 

Return

 

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

Xb-S99M \-%l-20 @ 3 :HDpm Google LERS prtel

 

 

 

Inventory made in the presence of:

 

fletwn fom boogl ponded wa LES ooaral

Inventory of the property taken and/or name of any person(s) seized:

Recorcu per tauren ch Googh accor
Darasneh yr rede qmail. 6 OW

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

 

 

 

Date: o- Ss -20

   

Executing officer’s signature

WeSSCS M ICme tor Speci a \ Ag ach

- Printed name and title

Misa iret

Casé 2:20-mj-00893-NJ Filed 02/13/20 Padai@agfateeé

 

Subscribed, sworn to, and returned before me this date:

 
 

Date:

 

 

 
 

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with Google Account
barasnehyousef@gmail.com (the “account”) that is stored at premises owned,
maintained, controlled, or operated by Google LLC, a company headquartered at 1600

Amphitheatre Parkway, Mountain View, CA 94043

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 3 of 10 Document 2
I.

ATTACHMENT B

Particular Things to Be Seized

Information to be disclosed by Google LLC (the “Provider”)
To the extent that the information described in Attachment A is within the

possession, custody, or control of the Provider, regardless of whether such
information is located within or outside of the United States, and including any
information that has been deleted but is still available to the provider or has been
preserved pursuant to a request made under 18 U.S.C. § 2703(f), the Provider is
required to disclose the following information to the government for each account or
identifier listed in Attachment A for the time period March 1, 2019 to present:

Google Account

SUBSCRIBER AND ACCESS RECORDS: All business records and
subscriber information, in any form kept, pertaining to the account,
including: full name; physical address; telephone numbers, including SMS
recovery and alternate sign-in numbers; alternative and recovery email
addresses, including those provided during registration; usernames,
screennames and other identifiers; account status; account creation date;
account registration IP address; length of service: records of session times
and durations, including log-in IP addresses; methods of connecting; log files;
subscriber change history; means and source of payment (including any
credit or bank account number); and detailed billing records;

DEVICES: All device information associated with the accounts, including but
not limited to, manufacture names, model numbers, serial number, media
access control (MAC) addresses, international mobile equipment identifier -
(IMED numbers, FCC ID numbers, Android IDs, and telephone numbers;

SERVICES: The types of services utilized, including connected applications
and sites, and any dates associated with the commencement or termination of
that use;

FORWARDING OR FETCHING ACCOUNTS: All forwarding or fetching

accounts relating to the accounts;

BROWSING, SEARCH, and APPLICATION USE HISTORY: All Internet
search, browsing history, and application usage history, such as Web & App

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 4 of 10 Document 2
Gmail

Activity, including: search terms; browsing history, including application
usage; bookmarks; passwords; autofill information; alerts, subscriptions, and.
other automated searches, including associated notifications and creation
dates; all text typed into the Google Chrome address bar or Google search
bar, including URLs and IP addresses; all URLs or IP addresses clicked on;
user settings; and all associated logs and change history;

LOCATION HISTORY: All records indicating the location at which the
account was active, such as Location History and Web & App Activity,
including: GPS data: cell site/cell tower information; IP addresses;
information associated with each location record, including the source of the
data, date and time, latitude and longitude, estimated accuracy, device and
platform, and inferences drawn from sensor data (such as whether a user was
at rest, walking, biking, or in a car); and associated logs and user settings,
including Timeline access logs and change history;

GMAIL: The contents of all emails associated with the account; including, but
not limited to: stored or preserved copies of emails sent to and from the
account, draft emails, and deleted emails; attachments; the source and
destination addresses associated with each email; the date and time at which
each email was sent; the size and length of each email; and true and accurate
header information including the actual IP addresses of the sender and
recipients of the emails;

CONTACTS: Any records pertaining to the user’s contacts, including: address
books; contact lists, including autocomplete suggestions; social network links;
groups, including Google Groups to which the user belongs or communicates
with; user settings; and all associated logs and change history;

CALENDAR: Any records pertaining to the user’s calendar, including: Google
Calendar entries; Google Tasks; reminders; appointments; invites; and goals; _
the sender and recipients of any event invitation, reminder, appointment, or
task; user settings; and all associated logs and change history;

WEB-BASED CHATS: The contents of all chats associated with the account,

including Google Hangouts, Meet, and Chat, in any format (text, audio, or

video) including, but not limited to: stored, deleted, and draft chat

communications, including attachments and links; the source and destination
2

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 5of10 Document 2
 

addresses associated with each communication, including IP addresses; the
size and length of each communication; user settings: and all associated logs,
including access logs and change history;

Google Drive

The contents of all records associated with the account in Google Drive
(including Docs, Sheets, Forms, and Slides) and Google Keep, including: files,
folders, media, notes, lists, and other data uploaded, created, stored, or
shared with the account including drafts and deleted records; the creation
and change history of each record; accounts with access to or which
previously accessed each record; any location, device, other Google service
(such as Google Classroom or Google Group), or third-party application
associated with each record; and all associated logs, including access logs and
IP addresses, of each record;

Google Photos

The contents of all media associated with the account in Google Photos or
Picasa, including: photos, GIFs, videos, animations, collages, icons, or other
data uploaded, created, stored, or shared with the account, including drafts
and deleted records; third-party data; the creation and change history of each
record; accounts with access to or which previously accessed each record; any

- Jocation, device, or third-party application data associated with each record;

and all associated logs, including access logs and IP addresses, of each record;

Google Maps and Trips

All maps data associated with the account, including Google Maps and

Google Trips, including: all saved, starred, and privately labeled locations; ©
search history; routes begun; routes completed; mode of transit used for
directions; information associated with locations and other data associated
with My Maps and Location Sharing; accounts and identifiers receiving or
sending Location Sharing information to the account; changes and edits to
public places; and all associated logs, including IP addresses, location data,
and timestamps, and change history;

Google Play Store

MEDIA AND APPLICATIONS: All activity relating to Google Play,
including: downloaded, installed, purchased, used, and deleted applications,
movies, music, television shows, books, magazines, games, and other files;

3

Case 2:20-mj-00893-NJ Filed 02/13/20 -Page 6 of 10 Document 2
details of the associated device and Android ID for each application, medium,
or file; user settings; and all associated logs, including IP addresses, location
data, timestamps, and change history;

Google Voice

e GOOGLE VOICE: All Google Voice records associated with the account,
including: associated telephone numbers, including forwarding numbers;
connection records; call detail records; SMS and MMS messages, including
draft and deleted messages; voicemails, including deleted voicemails; user
settings; and all associated logs, including access logs, IP addresses, location
data, timestamps, and change history;

e GOOGLE VOICE SUBSCRIBER RECORDS: All business and subscriber
records associated with the account on Google Voice, including: name; user
name; physical address; alternate or recovery emails; telephone numbers,
including SMS recovery numbers; linked accounts; account status; account
creation date; account registration IP address; length of service; associated
devices; associated AndroidIDs; means and source of payment (including any
credit or bank account number); and all associated logs and change history;

Messaging Services

e MOBILE MESSAGING: The contents of all messages associated with the
account, including Google Duo, Android Messages, and Google Allo, in any
format (e.g. SMS, MMS, or RCS) including, but not limited to: stored, deleted, .
and draft messages, including attachments and links; the source and
destination addresses associated with each communication, including IP
addresses and telephone numbers; the size and length of each .
communication; associated telephone numbers, including SMS recovery
numbers; usernames and other identifiers; user settings; and all associated
logs and change history:

YouTube

e YOUTUBE CONTENTS: The contents of all media associated with the
account on YouTube, whether active, deleted, or in draft, including: copies of
videos and other media only if uploaded to, saved to, shared by or shared
with the account; edits, comments, likes, chats, and other interactions,
including associated URLs; search history; channels; subscriptions;
subscribers, friends, and other contacts; playlists; connected applications;

4

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 7 of 10 Document 2
associated URLs for each record; creation and change history; privacy
settings for each record; and all associated logs, including IP addresses,
locations, timestamps, and device identifiers;

e YOUTUBE WATCH HISTORY: A record of the account’s watch history,
including: accessed URLs and their associated duration, privacy settings,
upload timestamps, tags, IP addresses, change history, location information,
and uploading account or identifier; the logs for each access by the account,
including IP address, location, timestamp, and device identifier; and change
history;

e YOUTUBE SUBSCRIBER RECORDS: All business and subscriber records
associated with the account on YouTube, including birthday; name; username
and other identifiers; linked accounts; alternate or recovery emails; telephone
numbers, including SMS recovery numbers; physical addresses; account
status; account creation date; account registration IP address; length of
service; means and source of payment (including any credit or bank account
number); associated devices; associated Android IDs; and associated logs and

change history;

e languages of input and output; and all associated logs, including access logs,
IP addresses, timestamps, location data, and change history;

The Provider is hereby ordered to disclose the above information to the
Government within 14 days of the issuance of this warrant.

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 8 of 10 Document 2
I. Information to be seized by the government

All information described above in Section I that constitutes evidence and/or
instrumentalities of violations of 18 U.S.C. § 241 involving Yousef Omar Barasneh
since March 1, 2019, including, for each account or identifier listed on Attachment

A, information pertaining to the following matters:

a. Records and information relating to a conspiracy to injure, oppress,
threaten, and intimidate minority citizens, including Jewish citizens, in the free
exercise of their legal rights, including the right to hold and use real and personal
property in the same manner as that right is enjoyed by white citizens, as

guaranteed by Title 42, United States Code, Section 1982;

b. Records and information relating the organization known as The Base,
associates of The Base, or white supremacy ideology, including any

communications;

c. Records and information relating to the Beth Israeli Sinai

Congregation;

d. Records and information relating to targets or potential targets of
threats, harassment, or intimidation by the Base or otherwise based on white

supremacist ideology

e. The identity of the person(s) who created or used the Google ID;

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 9 of 10 Document 2
f. Evidence indicating how and when the account was accessed or used, to
determine the chronological and geographic context of account access, use and

events relating to the crime under investigation and the account subscriber;

g. Any records pertaining to the means and source of payment for services
(including any credit card or bank account number or digital money transfer

account information);

h. Evidence indicating the subscriber’s state of mind as it relates to the

crime under investigation, including interests and motivations; and

1. Evidence that may identify any co-conspirators or aiders and abettors,

including records that help reveal their whereabouts.

This warrant authorizes a review of electronically stored information,
-communications, other records and information disclosed pursuant to this warrant
in order to locate evidence, fruits, and instrumentalities described in this warrant.
The review of this electronic data may be conducted by any government personnel
assisting in the investigation, who may include, in addition to law enforcement
officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of
the disclosed electronic data to the custody and control of attorneys for the

government and their support staff for their independent review.

7

Case 2:20-mj-00893-NJ Filed 02/13/20 Page 10 of 10 Document 2
